DETAILED ACTION
This is Final Office Action in response to amendment filed on December 18, 2020. Claims 3, 9, 11-12, 14, 19, 22-23, 25 and 29-32 have been canceled. Claims 1-2, 4-8, 10, 13, 15-18, 20-21, 24, 26-28 and 33 are pending in this application.
Response to Arguments
Applicant’s arguments regarding the amended limitations that are added to independent claims 1, 8 and 24 “the non-random region including attribute information regarding a value associated with the key, key encoding rule and mapping the key-value index to a physical address, wherein the mapping index from bits corresponding to some of the random bits“ (response 12/18/2020, pages 8-12) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Durham et al. (US 20170185532 A1).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10, 13, 15-18, 20-21, 24, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al. (US 20130275656 A1) in view of Durham et al. (US 20170185532 A1).
Regarding claim 1, Talagala discloses a storage system (storage system of Fig.2-3, Talagala), comprising: 
(controller 202, Fig.2; ¶[0126], Talagala, i.e., write data pipeline includes packetizer associated with data structure “controller” is received from host device): 
a key encoding rule (¶[0255]-[0256] and [0258], Talagala, i.e., security policy for data values of the key-value in the security encrypted key-value module and transforming the mapping include set of command and bit-masking form, in light of the specification paragraph ¶[0055], read on the claimed “key encoding rule”), and 
a command including a key (¶[0251]-[0252], Talagala, i.e., PUT/GET command associated with key), wherein the key includes at least some random bits (Fig. 11; ¶[0211], [0231] and [0296], Talagala, i.e., logical address encoded with a pool identifier for key-value including bits. Please notes that the higher range bits “1210” corresponding to the random bits included in the key), wherein the controller is further configured to generate (¶[0102] and [0110], Talagala, i.e., controller creates mapping index stored in non-volatile memory), based on the key encoding rule (¶[0251]-[0252], Talagala, i.e., PUT/GET command’s rule associated with key), a mapping index from bits corresponding to at least some of the random bits included in the key (Fig. 11; ¶[0211] and [0224], Talagala, i.e., mapping key value index in the key 1202 of Fig11. Please notes that the higher range bits “1210” corresponding to the random bits included in the key), and is further configured to store (Fig. 11; ¶[0211] and [0224], Talagala, i.e., store 1250), in a mapping table, mapping information corresponding to the mapping index (Fig. 11; ¶[0211] and [0224], Talagala); and 
a non-volatile memory configured to store (log 1250 of Fig. 11, Talagala), under control of the controller and according to the mapping information, the key and a value corresponding to the key (log 1250 of Fig. 11; ¶[0379], Talagala). 

Durham discloses the non-random region including attribute information regarding a value associated with the key (¶[0035]-[0037], Durham), key encoding rule (¶[0057] and [0062], Durham) and mapping the key-value index to a physical address (¶[0032]-[0033], [0040] and [0045], Durham), wherein the mapping index from bits corresponding to some of the random bits (¶[0031]-[0032], [0040] and [0045], Durham).
Disclosures by Talagala and Durham are analogous because they are in the same field of endeavor and/or solving a similar or common problem. It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify the memory system that buffer data before writing to non-volatile memory taught by Durham to include the mapping modified or changed logical address to the physical address disclosed by Durham. The motivation for including the mapping bits logical address to the physical address as taught by paragraph (¶[0031]-[0032], Durham) is to improve performance, data reliability and to avoid overuse and underuse of any one location or area of the non-volatile memory media. Therefore, it would have been obvious to combine teaching of Talagala with Durham to obtain the invention as specified in the claim.
Regarding claim 2, Talagala/Durham combination discloses wherein the key encoding rule comprises information regarding at least one of a random region included in the key and a non-random region included in the key (Fig. 11; ¶[0211] and [0224], Talagala), and wherein the controller is configured to receive the key encoding rule before receiving the command (¶[0204]-[0206], Talagala). 
(controller 202 includes a processor, Fig.2); a host interface (element 240, Fig.2) for interfacing the controller to the host (Fig.2); and controller memory operatively connected to the processor (Fig.2), wherein the mapping table is stored in the controller memory (the mapping is stored in storage 210, Fig.2; ¶[0211] and [0224], Talagala). 
Regarding claim 5, Talagala discloses wherein the command further includes a value corresponding to the key (¶[0251]-[0252], Talagala), and wherein the host interface includes: a hashing module configured to perform a hashing operation on the key to generate the mapping index (¶[0224] and [0228], Talagala). And a command decoder configured to decode the command and to separate the key and the value from each other (¶[0063]-[0064], Durham). 
Regarding claim 6, Talagala/Durham combination discloses wherein the hashing module is configured to perform the hashing operation according to the key and information included in the key encoding rule (¶[0231] and [0258], Talagala). 
Regarding claim 7, Talagala/Durham combination discloses wherein the information included in the key encoding rule includes a critical value (¶[0226] and [0229], Talagala), and wherein the hashing module is configured to perform the hashing operation only when a size of the key is less than the critical value (¶[0226] and [0229], Talagala). 
Regarding claim 8, Talagala discloses a method of operating a key-value storage device (key-value storage system of Fig.2-3, Talagala), wherein the key-value storage device comprises a non-volatile memory (non-volatile memory 102, Fig.2, Talagala) and a controller configured to control the non-volatile memory (controller 202, Fig.2; ¶[0126], Talagala), the method comprising: 
(¶[0126], Talagala, i.e., write data pipeline includes packetizer associated with data structure is received from host device) regarding at least one of a random region (Fig. 11; ¶[0211], [0231] and [0296], Talagala, i.e., logical address encoded with a pool identifier for key-value including bits. Please notes that the higher range bits “1210” corresponding to the random range “random region” with bits “random bits” included in the key), comprising random bits in a first key (¶[0231] and [0296], Talagala, i.e., logical address encoded with a pool identifier for key-value including bits); 
receiving, by the controller, from the host, a first command comprising the first key (¶[0251]-[0252], Talagala, i.e., receiving command associated with key); 
generating, by the controller, based on the received information, a mapping index of a mapping table from first bits (¶[0102] and [0110], Talagala, i.e., controller creates mapping index stored in non-volatile memory), the first bits corresponding to at least some of the random bits included in the first key (Fig. 11; ¶[0211] and [0224], Talagala, i.e., mapping key value index in the key 1202 of Fig11. Please notes that the higher range bits “1210” corresponding to the random bits included in the key); and 
controlling, by the controller, an operation for the non-volatile memory according to the first command, by using the mapping table (¶[0071], [0073] and [0379], Talagala, i.e., the key-value store mapping module users in a persistent TRIM/PTRIM operation for the non-volatile memory). 
Talagala, however, does not explicitly discloses the non-random region including attribute information regarding value associated with key.
Durham discloses the non-random region including attribute information regarding a value associated with the key (¶[0035]-[0037], Durham), key encoding rule (¶[0057] and [0062], Durham) and a mapping index of the mapping data bits, corresponding to some of the random bits included in the random region of the key(¶[0031]-[0032], [0040] and [0045], Durham), and after generating the mapping index, storing in the mapping table a physical address for writing the value into the non-volatile memory (¶[0031]-[0032], [0040], [0045] and [0125], Durham).
Disclosures by Talagala and Durham are analogous because they are in the same field of endeavor and/or solving a similar or common problem. It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify the memory system that buffer data before writing to non-volatile memory taught by Durham to include the mapping modified or changed logical address to the physical address disclosed by Durham. The motivation for including the mapping bits logical address to the physical address as taught by paragraph (¶[0031]-[0032], Durham) is to improve performance, data reliability and to avoid overuse and underuse of any one location or area of the non-volatile memory media. Therefore, it would have been obvious to combine teaching of Talagala with Durham to obtain the invention as specified in the claim.
Regarding claim 10, Talagala/Durham combination discloses wherein the generating of the mapping index comprises generating the mapping index by performing a hashing operation on the first bits (¶[0231], Talagala). 
Regarding claim 13, Talagala/Durham combination discloses retrieving from the mapping table a first physical address into which a first value corresponding to the first key is written (¶[0263] and [0276], Talagala). 
(¶[0298], Talagala). 
Regarding claim 16, Talagala/Durham combination discloses wherein the size of the random bits is equal to or greater than the critical value, the method further comprising generating the mapping index from the first bits (¶[0298], Talagala). 
Regarding claim 17, Talagala/Durham combination discloses wherein the size of the random bits is less than the critical value (¶[0298], Talagala), the method further comprising generating a first hashed key corresponding to the first key by performing a hashing operation on the first key ¶[0211] and [0224], Talagala), wherein the generated first hashed key is used as the mapping index ¶[0211], [0224] and ¶[0298], Talagala). 
Regarding claim 18, Talagala/Durham combination discloses after receiving the first command, allocating the first key to a first non-volatile memory device among the plurality of non-volatile memory devices (¶[0298], Talagala), based on at least one second bit among the random bits (¶[0298] and [0300], Talagala). 
Regarding claim 20, Talagala/Durham combination discloses wherein: the receiving of the information comprises receiving, from the host, first information (¶[0251]-[0252], Talagala), and the first information comprises a first key encoding rule including information regarding at least one of the random region and the non-random region (¶[0215]-[0216], Fingerhut), and a first encoding identifier (ID) corresponding to the first key encoding rule (¶[0251]-[0252], Talagala, i.e., receiving command’s rule associated with key). 
Regarding claim 21, Talagala/Durham combination discloses receiving, from the host, second information, wherein the second information comprises: a second key encoding rule (¶[0251]-[0252], Talagala), and a second encoding ID, corresponding to the second key encoding rule, which is different than the first encoding ID (¶[0251]-[0252], Talagala). 
Regarding claim 24, Talagala discloses a method of operating a key-value storage device, wherein the key-value storage device comprises a plurality of non-volatile memories and a controller configured to control the plurality of non-volatile memories, the method comprising: 
receiving, by the controller, from a host (¶[0126], Talagala, i.e., write data pipeline includes packetizer associated with data structure is received from host device), information regarding at least one of a random region (Fig. 11; ¶[0211], [0231] and [0296], Talagala, i.e., logical address encoded with a pool identifier for key-value including bits. Please notes that the higher range bits “1210” corresponding to the random range “random region” with bits “random bits” included in the key), comprising random bits, and each region included in a first key (¶[0231] and [0296], Talagala, i.e., logical address encoded with a pool identifier for key-value including bits); 
receiving, by the controller, from the host, a first command comprising the first key (¶[0251]-[0252], Talagala, i.e., receiving command associated with key); 
allocating (¶[0068]-[0069], Talagala), by the controller, the first command to a first non-volatile memory among the plurality of non-volatile memories (¶[0070]-[0071], Talagala), according to at least a second bit among the random bits included in the first key (¶[0068]-[0069], Talagala), based on the received information (¶[0070]-[0071], Talagala); 
generating, by the controller, based on the received information (¶[0102] and [0110], Talagala, i.e., creates mapping index stored in non-volatile memory), a mapping index of a first mapping table from first bits, the first mapping table corresponding to the first non-volatile (¶[0211] and [0224], Talagala), and the first bits corresponding to at least some of the random bits included in the first key (Fig. 11; ¶[0211] and [0224], Talagala, i.e., mapping key value index in the key 1202 of Fig11. Please notes that the higher range bits “1210” corresponding to the random bits included in the key); and 
controlling, by the controller, an operation for the first non-volatile memory, according to the first command, by using the first mapping table (¶[0071], [0073] and [0379], Talagala, i.e., the key-value store mapping module users in a persistent TRIM/PTRIM operation for the non-volatile memory). 
Talagala, however, does not explicitly discloses the non-random region including attribute information regarding value associated with key.
Durham discloses the non-random region including attribute information regarding a value associated with the key (¶[0035]-[0037], Durham), key encoding rule (¶[0057] and [0062], Durham) and a mapping index of the mapping data bits, corresponding to some of the random bits included in the random region of the key(¶[0031]-[0032], [0040] and [0045], Durham), and after generating the mapping index, storing in the mapping table a physical address for writing the value into the non-volatile memory (¶[0031]-[0032], [0040], [0045] and [0125], Durham).
Disclosures by Talagala and Durham are analogous because they are in the same field of endeavor and/or solving a similar or common problem. It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to modify the memory system that buffer data before writing to non-volatile memory taught by Durham to include the mapping modified or changed logical address to the physical address disclosed by Durham. The motivation for including the mapping bits logical address to the physical address as (¶[0031]-[0032], Durham) is to improve performance, data reliability and to avoid overuse and underuse of any one location or area of the non-volatile memory media. Therefore, it would have been obvious to combine teaching of Talagala with Durham to obtain the invention as specified in the claim.
Regarding claim 26, Talagala/Durham combination discloses after the allocating of the first command to the first non-volatile memory, determining, by the controller, whether a size of the random bits is equal to or greater than a critical value (¶[0298], Talagala). 
Regarding claim 27, Talagala/Durham combination discloses wherein the size of the random bits is equal to or greater than the critical value, the method further comprising generating the mapping index from the first bits (¶[0298], Talagala). 
Regarding claim 28, Talagala/Durham combination discloses wherein the size of the random bits is less than the critical value, the method further comprising generating a first hashed key corresponding to the first key by performing a hashing operation on the first key ¶[0211], [0224] and ¶[0298], Talagala), wherein the generated first hashed key is used as the mapping index ¶[0211], [0224] and ¶[0298], Talagala). 
Regarding claim 33, Talagala/Durham combination discloses wherein the attribute information is represented by bits having a certain pattern (¶[0035]-[0036], Durham).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durham et al. (US 20180247082 A1)/( US 20180373895 A9)/(US 10303899 B2) disclose Secure Public Cloud with Protected Guest-Verified Host Control.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
March 4, 2021